Citation Nr: 0520879	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for sleep 
apnea with restrictive airway disease, currently evaluated as 
50 percent disabling.

2.  Entitlement to an increased initial rating for urticaria, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
September 2000.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision.  The 
veteran's claims are currently handled by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  
A December 2004 rating action granted the veteran's claim for 
service connection for degenerative arthritis of the hips.  
Consequently, that claim is no longer in appellate status.

The claim for service connection for gastrointestinal 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, post-
bronchodilator results have not shown the veteran to have a 
forced expiratory volume in one second (FEV-1) of less than 
56 percent predicted, or an FEV-1 to forced vital capacity 
(FVC) ratio of less than 56 percent.

2.  There has been no demonstration at any time during the 
rating period on appeal that the veteran's sleep apnea with 
restrictive airway disease has required monthly visits to a 
physician for required care for exacerbations, and the 
veteran is not on intermittent systemic corticosteroids for 
this disability.

3.  There has been no demonstration at any time during the 
rating period on appeal that the veteran has experienced 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale due to his sleep apnea with restrictive airway 
disease, and he has not had a tracheostomy.

4.  There has been no demonstration at any time during the 
rating period on appeal that the veteran's urticaria has 
affected 20 percent or more of exposed areas; required 
systemic therapy, caused constant exudation or itching, or 
resulted in extensive lesions or marked disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for the an initial rating in excess of 50 
percent for sleep apnea with restrictive airway disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6602, 6847 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for urticaria have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior 
to, and from, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

An April 2004 VCAA notice letter apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  The veteran has also 
been provided VA medical examinations.  The veteran has 
provided testimony before the undersigned Veterans Law Judge.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the issues on appeal and 
he has done so.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
veteran's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Sleep Apnea with Restrictive Airway Disease

The November 2001 rating action granted the veteran service 
connection for restrictive airway disease, and assigned a 
noncompensable rating effective from the day after discharge 
from service.  The veteran appealed the noncompensable 
rating.  In a July 2002 rating action, the RO granted the 
veteran service connection for sleep apnea with restrictive 
airway disease, and assigned the veteran a 50 percent rating, 
also effective from the day after discharge from service.  
The veteran asserted on his February 2003 substantive appeal 
that he should be given separate disability ratings for his 
sleep apnea and for his restrictive airway disease.  At his 
May 2005 hearing the veteran testified that he has to use an 
inhaler, and a Continuous Positive Airway Pressure (CPAP) 
machine for his sleep apnea with restrictive lung disease 
disability.  He asserted that he was tired during the day due 
to his lack of sleep.

On VA examination in October 2000, the veteran reported night 
sweats, but no fevers.  The veteran reported a weight change 
from 140 to 165 pounds over two months time.  The veteran 
stated that he had shortness of breath on exertion.  He 
asserted that he had to yawn in order to inhale air.  He 
reported that he was unable to shower sometimes due to 
suffocation.  The veteran stated that the was unable to walk 
much without having to stop to get some air intake into his 
lungs.  He reported that he could walk 25 yards without 
stopping.  The veteran stated that he took proventil daily.  
Pulmonary function tests showed mild restrictive disorder, 
not improved by brochodilator.  Post-bronchodilator FEV-1 was 
66 percent of predicted and FEV-1/FVC was 102 percent of 
predicted.

In July 2001, the veteran reported shortness of breath for 
which he used an Albuterol inhaler two to three times a day.

VA sleep apnea testing in January 2002 revealed an abnormal 
sleep study with mild to moderate obstructive sleep apnea.  
The veteran was given a CPAP trial.  It was noted that 
despite an anxiety attack and a subjective lack of sleep 
improvement, there was no residual apnea on CPAP.

VA pulmonary function tests in October 2002 revealed the 
veteran to have post-bronchodilator FEV-1 that was 69.3 
percent of predicted value, and FEV-1/FVC that was 85 percent 
of predicted value.

An April 2003 letter from a VA neurologist notes that the 
veteran had sleep apnea for which he was on CPAP.  He also 
noted that the veteran had severe fatigue (chronic fatigue 
syndrome), muscle and joint pains due to fibromyalgia, and 
degenerative joint disease.  The veteran reported that he was 
severely limited in his activities and that he rarely went 
out, except to go to his appointments at the hospital.  The 
neurologist stated that the veteran remained sleepy in the 
day and poorly functional at this time and had been advised 
not to drive.

On VA examination in May 2004, the examiner opined that the 
veteran's fatigue was multifactorial and more likely than not 
related to the veteran's irregular sleep due to both 
depression and sleep apnea.  The examiner reported that VA 
pulmonary function tests in December 2003 revealed the 
veteran to have an FEV-1 that was 67.7 percent of predicted 
value, and an FEV-1/FVC that was 80 percent of predicted 
value.

The veteran submitted numerous lay statements in May 2004.  
Some of these people noted that the veteran had trouble 
breathing.

The veteran has asserted that he is entitled to an initial 
rating in excess of 50 percent for his sleep apnea with 
restrictive airway disease, and that he is entitled to 
separate ratings for sleep apnea and restrictive airway 
disease.  The Board notes that separate ratings may not be 
assigned for sleep apnea (Diagnostic Code 6847) and for 
restrictive airway disease (Diagnostic Code 6602).  The 
rating schedule provides that ratings under diagnostic codes 
6600 through 6817 and 6822 through 6847 will not be combined 
with each other.  See 38 C.F.R. § 4.96 (2004).

Under Diagnostic Code 6602, the criteria for the rating of 
restrictive airway disease, a 30 percent evaluation is 
warranted where any of these conditions is manifested by FEV-
1 of 56-70 percent predicted, or; FEV-1/FVC of 56-70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A schedular 
evaluation of 60 percent requires FEV-1 of 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Code 6602 (2004).

In this case the veteran does not meet the criteria for a 
higher initial rating of 60 percent for his sleep apnea with 
restrictive airway disease under this diagnostic code.  His 
pulmonary function test which reflected the greatest 
disability indicated that the veteran's FEV-1 was 67.7 
percent of predicted value, and that his FEV-1/FVC was 80 
percent of predicted value.  These results only meet the 
criteria for a 30 percent rating under Diagnostic Code 6602.  
A higher initial evaluation of 60 percent would require an 
FEV-1 of less than 56 percent of predicted value or an FEV-1 
of less than 56 percent of predicted value.  Furthermore, the 
medical evidence does not show that the veteran requires 
monthly visits to a physician for required care of 
exacerbations, or that he has intermittent courses of 
systemic corticosteroids.

The Board has also considered whether the veteran is entitled 
to an initial rating in excess of 50 percent under Diagnostic 
Code 6847, the code for sleep apnea syndromes.  Under 
Diagnostic Code 6847, the next higher rating is 100 percent, 
which requires chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or a tracheostomy.  The 
veteran does not meet any of these criteria for a 100 percent 
rating.  Accordingly, the veteran is not entitled to an 
initial rating in excess of 50 percent under Diagnostic Code 
6847.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
Board finds that the record does not reveal that the 
veteran's sleep apnea with restrictive airway disease has 
resulted in frequent hospitalizations, interference with 
employment or any other such related factors such as to 
render impractical the application of the regular schedular 
standards.

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  After having carefully reviewed the evidence of 
record, the Board concludes that the requirements for a 
rating in excess of 50 percent for sleep apnea with 
restrictive airway disease, have not been met at any time 
since the grant of service connection.  Accordingly, a staged 
rating in excess of 50 percent is not warranted.


Urticaria

The November 2001 rating action granted the veteran service 
connection and a 10 percent rating for urticaria, effective 
from the day after discharge from service.  At his May 2005 
hearing the veteran testified that he last had an outbreak in 
the wintertime.  He said that he was unable to go to the VA 
when he had outbreaks because he lived so far from the VA 
hospital, and because he was afraid of having to fight the 
traffic when he experienced fatigue.

On VA examination in October 2000, the veteran's skin was 
noted to be normal, without any disfiguring scars.

In December 2001 the veteran complained of itching and deep 
tissue welts and black and blue marks if exposed to 
temperatures below 65 degrees.  He reported itching and red 
patches with temperatures above 77 degrees.  He reported that 
his last episode of urticaria was in 1998.  Objectively, the 
veteran had very mild blanching erythema, without weal, in 
response to skin scratch.  No frank dermatographism was 
noted.  The veteran was advised to return anytime he had such 
a lesion so that it could be seen by VA.  

In January 2002 the veteran sought treatment for cold induced 
urticaria.  He reported that there were a few lesions on his 
neck that came about after contact with cold air.  
Examination revealed resolving urticarial plaques from cold 
urticaria.  The veteran refused medication, stating that 
medications did not work.  When seen again in April 2002 the 
veteran had no active urticaria lesions.

On VA examination in May 2004 there was no evidence of 
urticaria.

Urticaria is not listed in 38 C.F.R. § 4.118 (2004), which 
contains the diagnostic codes applicable to the ratings of 
skin disorders.  When an unlisted disorder is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2004).  The Board notes that 
eczema, Diagnostic Code 7806, is the most closely related 
disease to urticaria.  

The Board also notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002.

Prior to August 30, 2002, Diagnostic Code 7806, provided for 
a 10 percent evaluation for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is appropriate for exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is appropriate for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant scars that are 
superficial, tender, and painful on objective demonstration.  
A review of the medical evidence does not reveal that the 
veteran has constant itching or exudation, extensive lesions, 
or marked disfigurement.  VA outpatient records have only 
noted one episode of urticaria since discharge from service, 
and at that time the symptoms were noted to be resolving.  
The VA examination reports have indicated clear skin and no 
residuals of any previous episodes of urticaria.  
Accordingly, the criteria for an initial rating in excess of 
10 percent for urticaria under the former criteria for 
Diagnostic Code 7806 have not been met.

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  However, if the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).  
The Board must next consider whether the newly revised 
version of 38 C.F.R. § 4.118, effective August 30, 2002, 
allows for a higher disability rating from that point onward.

Under the new Diagnostic Code 7806, a 10 percent rating is 
warranted for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent of exposed areas affected, 
or if intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks during the last 12-month period.  A 30 
percent rating is assigned for dermatitis or eczema with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or if 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7806 (2004).

A review of the medical evidence does not indicate that the 
veteran's urticaria has ever resulted in lesions with 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected.  The veteran has not undergone systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more during a 12-
month period for treatment of urticaria.  Accordingly, the 
criteria for an initial rating in excess of 10 percent for 
urticaria under the current criteria for Diagnostic Code 7806 
have not been met.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's urticaria caused marked interference 
with his employment, or required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

After having carefully reviewed the evidence of record, the 
Board concludes that the requirements for a rating in excess 
of 10 percent for urticaria have not been met at any time 
since the grant of service connection, under either the 
current or the former criteria for the rating of skin 
disorders.  Accordingly, increased staged ratings are not for 
application, and the veteran is not entitled to a higher 
rating for urticaria.  See Fenderson, supra.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
sleep apnea with restrictive airway disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
urticaria is denied.


REMAND

The veteran maintains that he developed a chronic 
gastrointestinal disorder prior to his discharge from service 
in September 2000.  He further asserts that he has continued 
to have a chronic gastrointestinal disorder ever since.  An 
undated service medical record indicates the possibility that 
the veteran had diverticulitis.  

The record contains a May 2004 letter from the veteran's 
former supervisor in the Army.  His former supervisor noted 
that he was the veteran's supervisor at the time the veteran 
was undergoing the medical board process for separation due 
to medical disability.  The supervisor stated that he 
recalled that the veteran had a gastrointestinal issue at 
that time.  

VA medical records, dated in July 2004, reveal the veteran 
had post infectious irritable bowel syndrome and possible 
diverticulitis.  The Board finds that under these 
circumstances a medical examination and medical opinion are 
indicated.  See 38 C.F.R. § 3.159(c)(4) (2004).

The record indicates that the veteran was scheduled for an 
esophagogastroduodenoscopy and a colonoscopy in June 2004.  
Copies of these reports are not of record, and should be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2004).

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO should request copies of all 
of the veteran's medical records from the 
Washington DC VA Medical Center dated 
from June 2004 to present.  This should 
include all inpatient, and outpatient 
records, as well as records of any tests 
and studies, including reports of any 
colonoscopies or 
esophagogastroduodenoscopies performed.  

2.  When the above action has been 
accomplished, the veteran should be 
afforded a comprehensive VA 
gastrointestinal examination to determine 
the nature and etiology of any 
gastrointestinal disorders present.  The 
examiner must be provided the veteran's 
claims files for review of the medical 
evidence.  If any current 
gastrointestinal disorder is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not, 
(50 percent probability or greater) that 
the veteran has a current 
gastrointestinal disorder that is related 
to his military service, to include 
possible diverticulitis noted in service.  
Reasons and bases for all opinions 
expressed should be provided.
  
3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


